Title: From James Madison to John Geddes, 15 January 1814
From: Madison, James
To: Geddes, John


        
          
            Sir
            Washington Jany. 15th 1814
          
          The address and resolutions of the Legislature of South Carolina, transmitted under cover of your letter of December 18, have been duly received, and I return through the same channel, the enclosed answer. I tender, at the same time, my acknowledgements for the kind expressions you have personally added, with assurances of my esteem and friendly respects.
          
            James Madison
          
        
        
          [Enclosure]
          
            To the Legislature of the State of S. Carolina
            
              Decr. 1813
            
            I have recd., fellow Citizens, your communication of the 18th. of Decr. It is in a spirit which was to be expected from a public Body whose sensibility to the rights & honour of the nation produced a unanimous approbation of a war waged in defence of both.
            You do no more than justice to the love of peace, the patient forbearance, and the conciliatory efforts, which preceded this last appeal of injured nations agst. the inflexibility of their aggressors. When finally & formally assured by the British Govt. that its hostile measures would not be revoked, no alternative was left to the U.S. but irretrievable degradation, or the lesser calamity of a resort to arms.
            The reluctance of this resort has been sufficiently attested, by the readiness shewn & the steps taken on the part of the U.S. first to suspend its effects, & then by liberal arrangements, to terminate its causes. Until a correspondent disposition on the part of the Enemy shall give success to the pacific views on our part, the course pointed at by your honorable patriotism, is that alone which becomes a free people devoted to their Independence, and awake to their high destinies.
            Amidst the painful scenes of the war, it is consoling to us all, that it has been conducted on our part, in a spirit & manner, which prove that the American character is as conspicuous for humanity, as for bravery; & that if a seeming departure from the former has taken place, in any instance, it has been extorted by the cruel policy of the adversary, & has for its real object a controul or correction of that policy, dictated by humanity itself.
            The approbation which you have been pleased to express, of my public conduct, during a trying period, derives a particular value, from my high respect for the source from which I receive it; and I pray you, fellow Citizens to accept with my acknowledgments, assurances of my best wishes for your prosperity, & that of a State whose example in the Common Cause, so well merits it.
          
        
       